     Case: 1:21-cr-00039 Document #: 16 Filed: 05/04/21 Page 1 of 2 PageID #:23




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 21 CR 39
               v.
                                                Judge Martha M. Pacold
 DIONICIO GUTIERREZ

                             JOINT STATUS REPORT

         The United States of America, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, jointly with defense counsel for

defendant DIONICIO GUTIERREZ, hereby submit this status report pursuant to the

Court’s April 5, 2021 order, (R. 15).

         1.   On January 21, 2021, defendant was charged in a one-count information

with possession with intent to distribute a controlled substance, namely, 5 kilograms

or more of a mixture and substance containing a detectable amount of cocaine, in

violation of Title 21, United States Code, Section 841(a)(1). R. 1. Defendant was

arraigned by way of a video conference on February 4, 2021. R. 10.

         2.   The parties file this joint status report specifically addressing the issues

below:

              a.    The government has tendered discovery under Federal Rule of

Criminal Procedure 16 to defense counsel. The government has also tendered a draft

plea agreement to defense counsel.

              b.    Defense counsel has discussed the case with defendant on

multiple occasions. Defendant and defense counsel are reviewing the discovery and
     Case: 1:21-cr-00039 Document #: 16 Filed: 05/04/21 Page 2 of 2 PageID #:24




draft plea agreement provided by the government. At this point, defendant does not

expect to file any pretrial motions.

             c.     Defendant requests that the Court set a change of plea hearing in

July 2021.

             d.     Defendant agrees to exclude time for the purposes of the Speedy

Trial Act until and including the next hearing date.



                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney


                                  By:   /s/ Richard M. Rothblatt
                                        RICHARD M. ROTHBLATT
                                        Assistant U.S. Attorney
                                        219 South Dearborn St., Rm. 500
                                        Chicago, Illinois 60604
                                        (312) 353-5300

                                        /s/ Peter Beuke
                                        Law Offices of Beuke & Beuke
                                        53 W. Jackson Blvd. Suite 1401
                                        Chicago, Illinois 60604
                                        (312) 427-3050
Date: May 4, 2021                       pbeuke@beukelaw.com




                                          2
